 In the Matter Of MICHIGAN LIGHT ALLOYS CORPORATIONandINTER-NATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO)Case No. 7-R-1765.-Decided September7, 1944Mr. Joseph C. Nickels,of Grand Rapids, Mich.,for the Company.Mr. Ernest Goodman,of Detroit,Mich., andMr.D. R. Sherwood,of Grand Rapids, Mich., for the U. A. W.Mr. Joseph Padv vay, by Messrs.Robert A.WilsonandLesterCampbell,both of Washington,D. C., for the Molders.Mr. David V.Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural, ImplementWorkers of America(UAW-CIO), herein called the U. A. W., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Michigan Light Alloys Corporation, Grand Rapids, Michi-gan, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Robert J. Wiener, Trial Examiner.Said hearing was held at Grand Rapids, Michigan, on June 27, 1944.The Company, the U. A. W., and International Molders and FoundryWorkers Union of North America, Local 213, herein called the Molders,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.On August 10, 1944, oral argument was held before the Board inWashington, D. C.The U. A. W. and the Molders appeared andparticipated; the Company, although duly served with notice of oralargument, did not appear.609591-45-vol. 58-9113 114DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:'FINDINGS OP FACT1.THE BUSINESS OF THE COMPANYMichigan Light Alloys Corporation, an Illinois corporation, isengaged in the manufacture of magnesium alloy castings. It operatesa plant located in Grand Rapids, Michigan, with which we are con-cerned in this proceeding.During the calendar year 1943, the Com-pany purchased materials for use at this plant valued at approxi-mately $300,000, of which about 40 to 50 percent originated from pointsoutside the State of Michigan.During the same period, the totalsales ofthe Company approximated $1,000,000, of which about 10percent was delivered to points outside the State of Michigan.We find that the Company is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America (UAW-CIO), is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.InternationalMolders and- Foundry Workers Union of NorthAmerica, Local 213, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated May 6,1944, the U. A. W. requested recognition fromthe Company as the collective bargaining representative of certainof its employees.The Company did not reply to this request.Boththe Company and the Molders contend that a collective bargainingagreement between them, dated May 5, 1944, constitutes a bar to apresent determination of representatives.Production operations at the Company's Grand Rapids plant com-menced about the winter of 1943.Prior thereto and on November25, 1942, the Company and the Molders executed a collective bar-gaining agreement in which the Company recognized the Moldersas the exclusive representative of its non-salaried employees.'OnJune 14, 1943, a schedule of rates was put into effect by agreement1 This agreement was a 2-page document which provided merely for recognition of theMolders as the collective bargaining representative of the employees at the Grand Rapidsplant, and recited that a later "comprehensive contract will supersede this agreement whenplant gets under production." MICHIGAN LIGHT ALLOYS CORPORATION115between the Molders and the Company.2On July 15, 1943, the Com-pany and the Molders executed a comprehensive collective bargainingagreement providing for recognition of the Molders as the collectivebargaining agent of all employees of the Company, except salariedemployees, supervisors, office workers, plant guards, and watchmen.This agreement also provides as follows :ARTICLE IXSEC. 1. This Agreement shall become effective15th July 1943,and remain in effect until15th July 1944,and shall be renewablefrom year to year thereafter.SEC. 2. In the event that either party to this Agreement desiresa change in this Agreement they shall notify the other party, inwriting, of their desire to negotiate. at least thirty (30) days inadvance of the date on which it is desired to have negotiationsbegin.This written notice should specify the desired changes, orset forth reasons, for reopening negotiations and it shall be obliga-tory upon both parties to proceed with the negotiations of a newAgreement as quickly as possible.SEC. 3. The thirty (30) day clause mentioned in section 2 aboveshall not become effective until six (6) months after the effectivedate of this Agreement.The agreement set forth a minimum wage rate, but left open thequestion of "rate ranges" for later determination.Between October1943 and February 1944 the Company and the Molders conductednegotiations with respect to "rate ranges," and, in February, submitteda proposed schedule of wages to the National War Labor Board.TheNationalWar Labor Board issued a Directive Order on April 13,1944, establishing wage rates for the Company's employees.Subse-quent to the issuance of the Directive Order, the Molders requested theCompany to negotiate a new contract,3 which would incorporate thewage schedule set forth in the Directive Order, together with certainchanges in several of the sections of the agreement of July 15, 1943.Formal notice of a desire to negotiate a new contract was served uponthe Company in a letter dated May 2, 1944.On May 4, the partiesreached an accord, and on May 5, a new contract was executed betweenthem.This contract was signed by the Company and representatives2This schedule is evidenced by a document entitled"Supplemental Provision to a MasterLabor Agreement" ;it recites that the rates attached to this document are to be considereda part of the"existing labor agreement"between the parties and shall be considered a partof any "subsequent labor agreement between the parties "9A company witness testified that the Company received oral notice to this effect on erabout April 15, 1944. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Molders, including its bargaining committee, but was not sub-mitted to the membership of the Molders for ratification, despite the,fact that the membership had instructed the bargaining committeeto do so. It provides for a term of 3 years.As hereinabove indicated, the May 5, 1944 contract is raised as a barto a current determination of representatives.While it is true thatin the agreement of July 1943 the question of rate ranges was left openand was eventually submitted for final determination by the NationalWar Labor Board, this fact is not indicative of a failure on the part oftheMolders to obtain the benefits of collective -bargaining for theemployees under this contract.On the contrary, the July 1943 con-tract embodied the agreement of the parties on such substantive mat-ters as hours, seniority, grievance procedure, discharge procedure,vacations, and the union shop. It was obviously effective as a bar,to the claim of another organization until shortly before its terminaldate.We are- not persuaded, therefore, that, as asserted; by theMolders, the 1944 contract was the first complete agreement betweenthe Company and that organization 4Insofar as the July 1943 agreement is concerned, the U. A. W.'s claimof representation was seasonably presented.Thus, absent the pro-ceedings before the National War Labor Board, the 1944 contractwould be ineffectual as a bar, inasmuch as it constituted a premature _extension of the July 1943 agreement.5Nor would a contrary con-clusion be warranted in this posture of the case if it be assumed, as itwas urged at oral argument by counsel for the Molders, that, byexecuting the 1944 contract, neither contracting party intended toforeclose the employees from exercising their right to choose a newcollective bargaining representative, for were we to determine thatthe 1944 contract is a bar such foreclosure would nevertheless result.Because of the National War Labor Board proceedings, however,counsel for the Molders contended at oral argument that the principleenunciated in theAllis-Chalmerscase 6 is applicable to this proceed-ing and a present determination of representatives is consequentlyprecluded.In theAllis-Chalmerscase, the employer and the collective bargain-ing representative recently designated in an election conducted underBoard auspices, were confronted with several serious issues which theycould not resolve between themselves.They executed an "Extension-The Molders also asserted that it isa "newly-recognized" agent, entitledto a reason-able period in which to conduct a collectivebargaining relationshipwith the Company.It is obviousthat thiscontentioniswithoutmerit, since the Molders was recognized as thebargainingagent of the Company'semployees on November25, 1942,18 months prior tothe execution of the 1944 contract.'5Matter ofMemphis FurnitureCompany,51eMatter of Allis-Chalmers Manufacturing Company,51 N. L.R. B. 306. MICHIGAN LIGHT ALLOYS CORPORATION117Agreement," and whatwas, in substance,a supplement thereto, pro-viding thatthe terms of a preexistingcontract with a previouslycertifiedrepresentativecontinue untilsuch time as theissues betweenthem were resolved and incorporatedin a new agreement,primarily topreservethe grievanceprocedure already established,and agreed toincorporate in their contractthe determinationsof the National WarLabor Board withrespect to similar issuesin another proceedingbefore the agency.Implicitin their agreement,as the Board found,was the understanding that the contracttermto be fixed by theNationalWar Labor Board would be accepted. Prior tothe settle-inent of the issues by the National War Labor Board, a third partyfiled a representation proceeding, which theBoard refused to entertainat that stage.The facts in this proceedingare not analogous.There was nodisagreement between the parties upon any issue.The contract be-tweenthem providedfor a minimum wage rate,a fixed contract term,a notice period,and allother mattersusual to a collectivebargainingagreement.Even the matter of the disposition of wage ranges wasagreed upon betweenthem and theparties submittedto the NationalWar LaborBoard anagreed-uponschedule.Three monthsprior tothe terminationof the existing agreementbetween theparties, theNationalWar LaborBoard issued its Directive providing for a per-manent wagescale.Instead of incorporating thisDirective into theexsting contract,and conductingtheirrelationship in accordancewith usual collective bargaining practice,theMolders and the Com-pany,prior to theterminationdate of the July 1943 contract,executeda new agreementextending the contractualrelationship between themfor approximately 33 months.We are ofthe opinion that theU. A. W. was entitledto rely upon the termsset forthin the contractof July1943, and to governitself accordinglywith respect to thetime of making its rival claim to representation.This was the effectof our decision in theMill Bcase.'The doctrineof that case ispredicated upon a custom so well recognized in the field of industrialrelationsthat it would bea serious departure from this custom tolimit such doctrine to cases in which proceedings before the NationalWar LaborBoard are not involved.We believe that the considerations whichimpelled us to directelections in theMemphis Furniture CompanyandtheBethlehemSupply CompanyBcases are also presenthere.In thelatter case,after finding that one intervening labor organizationhad enjoyed acollective bargaining history with the Companyfor approximately'+Matter of Mall B, Inc.,40 N. L R B 346.6Matter of Bethlehem Supply Company,56 N. L. R. B. 439. See alsoMatterof GreatLakes Carbon Company,57 N. L. R. B. 115. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD20 months, and another had had an even longer history of collectivebargaining with the Company, we stated :Were we to conclude that a determination of representatives isbarred at present and the [intervenors] are . . . entitled to enterinto a contract with the Company covering a future period, anunreasonable time will have elapsed between the date when theCompany's employees last selected their bargaining representa-tive 9 and the date when they will be afforded an opportunity toexpress a new choice.Accordingly, we find that the contentions of the Molders are withoutmerit, and that no bar exists to a current determination of repre-sentatives.-Statements of the Regional Director and the Trial Examiner,introduced into evidence at the hearing, indicate that the U. A. W.represents a substantial number of employees in the unit hereinafterFound appropriate 1e <We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with an agreement of the parties madeat the hearing, we find that all employees of the Company at its GrandRapids plant, excluding salaried employees, office workers, militarizedplant guards and watchmen,11 and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.9We note in the instant proceeding that there has never been an election among theemployees of the Company.10The Regional Director reported that the U. A. W. submitted 186 authorization cardswhich contained the names of persons appearing upon a list of employees submitted by theCompany on June 3, 1944. It appears from this list that the Company employed approxi-mately 392 employees in the appropriate unit.The Trial Examiner reported that theU A W. submitted 21 additional authorization cards containing names appearing uponthe list submitted by the Company on June 3, 1944.The Molders relies upon its contracts with the Company for the establishment of itsinterest in this proceeding.u The record indicates that the nine watchmen and guards employed by the Companyare armed and militarized.The contract of May 5, 1944, between the Company and theMolders did not specifically exclude these employees, although the contract of July 15,1943, did soThe Molders took the position at the hearing that if the plant guards andwatchmen were not militarized it desired to have them included in the unit.However, therecord is clear that these employees are militarized, and in accordance with our establishedpolicy, are not properly represented as part of an industrial unit.Matter of DravoCorporation,52 N. L.R. B. 332. MICHIGAN LIGHT ALLOYS CORPORATIONV. THE DETERMINATION OF REPRESENTATIVES119'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of 'collective bargaining with Michigan LightAlloys Corporation, Grand Rapids, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as a went for the National Labor Relations Board, andsubject to ArticleI, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO), affiliatedwith the Congrdss of Industrial Organizations, or by InternationalMolders and Foundry Workers Union of North America, Local 213,affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.